DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made to the amendment to the title of the invention filed on 09/07/2022. As the title more accurately reflects the inventive concept of the claims, the amendment is entered and previous objection is removed.

Response to Amendment
Acknowledgement is made of amendment filed on 09/07/2022 in which claims 1 and 11 were amended and claim 2 canceled. No other claims were added, therefore claims 1 and 3-12 are pending for examination below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frisbee et al. [US 2017/0013879].
With respect to claim 10, Frisbee discloses a battery unit for a favor inhaler [Figs. 3-7], comprising: a load configured to be electrically connectable to the power supply and vaporize or atomize an aerosol source or a flavor source [i.e. an e-cigarette/cartridge]; a chargeable and dischargeable power supply [212]; an interface configured to electrically connect to an external charger [par. 0040, 0053; inclusive of the charger that makes the connection]; and circuitry configured to perform control regarding at least the power supply [310; a processor implicitly discloses CRM with instruction for executing the processes], wherein in a case that an accumulated value of a connection time period to the charger exceeds a first predetermined time period, the controller determines that the power supply has been degraded [par. 0055; all charge cycles are monitored over its lifetime and once a predetermined time period, i.e. 200 cycles, is hit the battery is declared depleted/degraded].

Allowable Subject Matter
Claims 1, 3-9, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 11, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed “the circuitry is configured to periodically stop charging to the power supply; and measure an accumulated value of a connection time period to the charger without including a time period during which charging is periodically stopped, in a case that the accumulated value of the connection time period to the charger exceeds a first predetermined time period, the circuitry is configured to determine that the power supply has been degraded, and the determination by the circuitry as to whether the power supply has been degraded is performed during a period when charging to the power supply is stopped.”
Claims 3-9 and 12 depend from the claims above and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 09/07/2022 have been fully considered but they fail to address claim 10. Applicant has not pointed out disagreements with the previous rejection or discuss the references applied against claim 10, explaining how the claims avoid the references or distinguish from them. The Examiner cannot guess if claim 10 was meant to be canceled or amended like the other claims without specific arguments against claim 10, therefore the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859